Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a collapsible caddy, classified in A45C7/0036.
II. Claims 7-9, drawn to method of assembling the collapsible caddy, classified in B65D25/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product.  As claimed in invention I, the independent claims 1 does not require a divider and the method of connecting the at least one divider to the base and the lip and the divider defines at least two pocket.  Similar to another independent claim 3, the system does not requires a divider and the method of connecting the at least one divider to the base and the lip and the divider defines at least two pocket as claimed in Invention II.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Once applicant elect one of the two inventions above, applicant is requires to further elect different species.
This application contains claims directed to the following patentably distinct species.
Caddy with different location of the cover
Species I:	Figures 1-3.
Species II:	Figures 6-8.
Different type of partition:
Species I:	Figures 1-3, 6-8
Species II:	Figures 4-5.
Different attachment of the cover:
Species I:	Figure 2, 6-7.	
Species II:	Figures 9-10.
 The species are independent or distinct because Species I discloses collapsible caddy with cover position on the inside top surface 200a of the base 200 (Figure 2) with specific structure of connector 232 that connect to the cover tab 36 of the cover, while Species II discloses a collapsible caddy with cover position on the outside bottom surface 220b with a peripheral lip as shown in Figure 6-8.  
Furthermore, there are two different partitions, species I of the partition requires a single planar pieces with 40-41 with foldable sections that connect to the female connector on two of the end walls of the caddy, while species II of the partition requires 
Lastly, there are two different species in the cover portion, Species I of the cover comprises channel 34 extend along a perimeter of the cover perimeter 33 to connect to the base of the caddy and Species II of the cover requires channels 213 defining an opening having substantially C or U shape which is perpendicular to the base, which a user can slide the cover through the channel 213 in a position substantially parallel to the base and perpendicular to the axis 116.
Applicant is require to elect one of the species under caddy with different location of the cover, one species under different type of partition and one species under different attachment of the cover.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was not made to applicant’s representative to request an oral election due to the complexity of the restriction election requirement in nature.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736